Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 9-20) in the reply filed on June 28th, 2022, is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heo et al (US 2019/0377386 A1).
With regards to claim 9, Heo discloses a window for a display device (i.e., a window of an electronic apparatus) including a base substrate 310 depicted as having a surface 312 (i.e., upper surface) and a lower surface (i.e., combination of portions 311, 313, and 315) opposing the upper surface, the upper surface being depicted as corresponding to a display panel 100 (i.e., therefore corresponding to a transmission area of a display device of the electronic apparatus), the base substrate 310 further including a second inclined surface 314 (i.e., a side surface, the second inclined surface 314 depicted as corresponding to a bezel area of the display device and connecting the upper and the lower surface to each other (Heo: Figs. 2 and 3; para. [0091]-[0095]). The window further comprises a second coating layer 330 (i.e., first surface protection layer) located on the upper surface and the side surface of the base substrate, second coating layer 330 depicted as having a first portion on the upper surface of the base substrate and having a first thickness, and a second portion on the side surface of the base substrate and having a second thickness which is different from the first thickness, wherein the first thickness and the second thickness are minimum distances in a normal line direction with respect to the upper surface and the side surface, respectively (Heo: Figs. 2 and 3; para. [0091]-[0095]). Annotated versions of Figure 3 of Heo are below and on the following page for further clarity.

    PNG
    media_image1.png
    365
    489
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Beveled side surface)][AltContent: textbox (First portion)][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: textbox (Second portion)]




[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (Lower surface)]





    PNG
    media_image1.png
    365
    489
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Second portion thickness normal direction)][AltContent: textbox (First portion thickness normal direction)][AltContent: arrow]










	With regards to claim 10, Heo discloses the inclined surface is a curved surface (Heo: para. [0015]).
	With regards to claim 11, upper surface 312 is depicted adjacent to the second inclined surface 314 along a first direction (Heo: Figs. 2-3). As portions 311, 313, and 315 constitute the lower surface, the structure of Heo can be considered to possess an upper surface and lower surface of the base substrate each having a width along the first direction, the width of the upper surface being smaller than the width of the lower surface (Heo: Figs. 2-3).
With regards to claim 12, the upper surface 312 is depicted adjacent to the second inclined surface 314 along a first direction, the side surface having a width along the first direction (Heo: Figs. 2-3). As the second inclined surface 314 is inclined, its width is considered to decrease in a direction from the lower surface toward the upper surface.
With regards to claim 13, the base substrate 310 is a plastic substrate (i.e., plastic is a type of polymer resin) (Heo: para. [0070]).
With regards to claim 15, it is clear from Figure 3 of Heo that the second thickness varies between having the same thickness as the first thickness, down to a thickness of zero (i.e., where the second thickness terminates) (Heo: Fig. 3). Where the first and second thicknesses are identical, the corresponding ratio is one, and where the second thickness is zero, the corresponding ratio is zero. Between these two points, there must be a second thickness within the claimed range (to assume otherwise is mathematically impossible). Note that this is due to the fact that the claim does not specify a location of the second thickness, and the second thickness can be construed as one of the infinite measurable thicknesses of the second portion.
With regards to claim 17, Figure 3 of Heo depicts the second thickness of the second portion as decreasing in a direction from the upper surface toward the lower surface (Heo: Fig. 3).
With regards to claim 18, Heo discloses the surface protection layer as comprising a plurality of layers (i.e., includes at least two layers, including a first surface protection layer and a second surface protection layer, both of which have individual first portions corresponding to each other’s first portions) (Heo: para. [0086]). The layer furthest from the lower surface of the base substrate can be construed as the second surface protection layer, while another one of the layers is construed as the first surface protection layer.
With regards to claim 19, Heo discloses the surface protection layer as comprising a plurality of layers (i.e., includes at least two layers, including a first surface protection layer and a third surface protection layer, both of which have individual first portions corresponding to each other’s first portions) (Heo: para. [0086]). The layer furthest from the lower surface of the base substrate can be construed as the third surface protection layer, while another one of the layers is construed as the first surface protection layer. The Examiner notes that, as written, the claim only requires two surface protection layers, one which is denoted as a first surface protection layer, and another denoted as a third surface protection layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heo as applied to claim 9 above, and further in view of Oh (US 2014/0315007 A1).
With regards to claim 14, Heo discloses a window as applied to claim 9 above. However, Heo does not disclose a pencil hardness for the first surface protection layer of equal to or greater than about 8H and equal to or smaller than about 9H.
Oh is directed to a window for display device, the window including a hard coating layer having a surface hardness as measured with a pencil hardness tester (i.e., pencil hardness) of from about 5H to about 8H, more specifically from about 7H to about 8H (Oh: para. [0006]-[0007] and [0050]). Oh expressly teaches selecting from its range in order to improve scratch resistance, which is an issue known to display windows (Oh: para. [0005] and [0050]). The Examiner further notes that Heo depicts its first surface protection layer as the outermost layer of its window, and therefore, it would be logical to conclude it would encounter scratches known in the art (Heo: Fig. 3). Heo and Oh are analogous art in that they are related to the same field of endeavor of windows for display devices. Oh is considered reasonably pertinent to the problem faced by Applicant in that it proposes the same solution (i.e., a scratch resistant coating with a hardness overlapping that of the claimed range) to the same problem (i.e., protecting the outermost layer of the claimed window). A person of ordinary skill in the art would have found it obvious to have selected the material of Oh for the first surface protection layer of Heo, and further to have selected from the hardness ranges of Oh, in order to provide improved scratch resistance, particularly since the first surface protection layer of Heo is an outermost layer (Oh: para. [0005] and [0050]; Heo: Fig. 3).

Claims 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Heo as applied to claims 9 and 19 above.
With regards to claim 16, Heo discloses a window as applied to claim 9 above. The second coating layer which constitutes both the first and second portions has a thickness of from about 10 microns to about 30 microns (i.e., both the first and second thicknesses are selected from this range) (Heo: para. [0086]). This range overlaps the first thickness range of equal to or greater than about 20 micrometers and equal to or smaller than about 50 micrometers, in addition to the second thickness range of greater than about 10 micrometers and equal to or smaller than about 25 micrometers. Instances of overlapping ranges have been held to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 20, Heo discloses a window as applied to claim 19 above. Heo further discloses the surface protection layer as comprising a plurality of layers (i.e., includes at least two layers, including a first surface protection layer and a third surface protection layer, both of which have individual first portions corresponding to each other’s first portions) (Heo: para. [0086]). The layer furthest from the lower surface of the base substrate can be construed as the third surface protection layer, while another one of the layers is construed as the first surface protection layer. The Examiner notes that, as written, the claim only requires two surface protection layers, one which is denoted as a first surface protection layer, and another denoted as a third surface protection layer. As the third surface protection layer is a sub-layer of the second coating layer, and the second coating layer has a thickness of from about 10 microns to about 30 microns, the third surface protection layer must have a thickness smaller than that of the second coating layer. From the range and structure of Heo, the third surface protection layer range at least includes the endpoint of “just below about 10 microns” (assuming the second coating layer has a thickness of about 10 microns, and the third surface protection layer must have a thickness which is at least infinitesimally smaller than that of the second coating layer due to the second coating layer comprising multiple layers). Therefore, Heo can be considered to disclose a range overlapping the claimed range of greater than about 1 micrometer and equal to or smaller than about 10 micrometers, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783